Exhibit 10.1




 
Principal Amount:  $150,000.00 
Issue Date:  June 25, 2009

 
10% SECURED CONVERTIBLE PROMISSORY NOTE


 
FOR VALUE RECEIVED, ThermoEnergy Corporation, a Delaware corporation (the
“Borrower”), hereby promise to pay to the order of The Quercus Trust (the
“Holder”), the sum of up to One Hundred Fifty Thousand Dollars ($150,000.00) on
the earlier to occur of (i) the closing of an equity or convertible debt
investment (a “Financing”) in the Borrower yielding gross proceeds to the
Borrower of not less than Two Million Dollars ($2,000,000.00) or December 31,
2009 (in either case, the “Maturity Date”).  Unless the Holder is participating
as an investor in the Financing, the Borrower shall, at least ten (10) days
prior to the initial closing of the Financing, give the Holder written notice
setting forth the details of the Financing (including, without limitation, the
terms of the securities to be issued in the Financing (the “Financing
Securities”), the price per share at which such Financing Securities will be
issued (the “Financing Price”) and the expected gross proceeds to the
Borrower)(the “Financing Notice”).
 
An initial advance (an “Advance”) in the amount of $50,000 shall be made on the
date hereof.  Additional Advances (up to the total amount hereof) shall be made
promptly upon the request of Borrower, provided that Advances hereunder shall be
used only to pay legal and accounting fees and expenses related to the
investigation by the Borrower’s Audit Committee of its financial affairs or
other matters within the investigative authority of such Committee.  Interest on
the outstanding principal balance shall be paid at the rate of ten percent
(10.0%) per annum, payable in arrears on the last day of each March, June,
September and December, commencing on September 30, 2009 and continuing through
the Maturity Date (each, an “Interest Payment Date”).  Interest shall be
computed on the basis of a 365-day year, using the number of days actually
elapsed.
 
At the election of the Borrower by written notice to the Holder, all or any
portion of any payment of interest due under this Note on any particular
Interest Payment Date may be paid by the issuance to the Holder, on such
Interest Payment Date, of shares of the Borrower’s Common Stock, par value
$0.001 per share (the “Common Stock”).  The number of shares of Common Stock to
be issued in payment of interest on any particular Interest Payment Date shall
be determined by dividing (i) the amount of interest to be so paid by (ii)
eighty percent (80%) of the volume weighted average trading price per share of
Common Stock for the ten (10) trading days immediately preceding such Interest
Payment Date on the New York Stock Exchange, the American Stock Exchange, the
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market
or the OTC Bulletin Board, as reported by Bloomberg Financial Markets, or any
successor performing similar functions.
 
The Holder shall have the right at any time and from time to time until the
principal and interest on this Note shall have been paid in full, to participate
in the Financing by converting the principal amount of this Note into shares of
the Financing Securities at a price per share equal to eighty percent (80%) of
the Financing Price.  If the Holder desires to exercise its right of conversion,
the Holder shall, within five (5) business days after delivery of the Financing
Notice, give the Borrower a written notice, setting forth the amount of
principal which the Holder will convert in the Financing.  The Holder’s right to
participate in the Financing by conversion of this Note shall be conditioned on
the Holder’s entering into such purchase agreements and related agreements as
shall be executed at the closing of the Financing by the other investors
participating in the Financing.  Except to the extent that the entire unpaid
principal balance of this Note is being presented for conversion, the Holder
shall not be required to present this Note in order to effect conversion, and
the Holder shall maintain a ledger setting forth each conversion of principal
and interest on this Note and such ledger shall, absent manifest error, be
deemed to be binding and conclusive on the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
Borrower and Lender have previously entered into a Security Agreement dated
February 11, 2009 (the “Security Agreement”) securing certain obligations of
Borrower to Lender.  Borrower hereby pledges all Collateral (as defined in the
Security Agreement) to secure the obligations of Borrower under this Note and
the Security Agreement is hereby amended to provide that this Note shall be
secured by the Security Agreement to the same extent as the Note defined
therein.
 
This Note may not be prepaid, in whole or in part, without the prior written
consent of the Holder.  Partial prepayments, if any, shall be applied first to
accrued and unpaid interest, and the balance to principal.
 
The entire unpaid principal amount of this Note, together with interest thereon
shall, on written notice from the Holder, forthwith become and be due and
payable if any one or more Events of Default shall have occurred (for any reason
whatsoever and whether such happening shall be voluntary or involuntary or be
affected or come about by operation of law pursuant to or in compliance with any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body) and be continuing.
 
The occurrence of any one or more of the following events or conditions shall
constitute an “Event of Default” under this Agreement:
 
(i)  Borrower’s failure to make any payment of principal or interest or any
other sums within fifteen (15) days of the date when due on this Note; or
 
(ii)  Any representation or warranty or other statement made or furnished to the
Holder by or on behalf of the Borrower in any document or instrument furnished
in connection with this Note proves to have been false or misleading in any
material respect when made or furnished; or
 
(iii)  Breach of or failure in the due observance or performance in any material
respect of any covenant, condition or agreement on the part of the Borrower to
be observed or performed pursuant to this Note and the failure to cure (if
curable) any such breach or failure within fifteen (15) days after receipt of
written notice thereof from the Holder; or
 
(iv)  If the Borrower shall (a) apply for or consent to the appointment of a
receiver, trustee or liquidator of all or a substantial part of any of its
assets; (b) be unable, or admit in writing its inability, to pay its debts as
they mature; (c) file or permit the filing of any petition, case arrangement,
reorganization, or the like under any insolvency or bankruptcy law, or the
adjudication of it as a bankrupt, or the making of an assignment for the benefit
of creditors or the consenting to any form or arrangement for the satisfaction,
settlement or delay of debt or the appointment of a receiver for all or any part
of its properties; or (d) any action shall be taken by the Borrower for the
purpose of effecting any of the foregoing; or
 
(v)  An order, judgment or decree shall be entered, or a case shall be
commenced, against the Borrower, without its application, approval or consent by
any court of competent jurisdiction, approving a petition or permitting the
commencement of a case seeking reorganization or liquidation of the Borrower or
appointing a receiver, trustee or liquidator of the Borrower, or of all or a
substantial part of the assets of the Borrower, and the Borrower, by any act,
indicate its approval thereof, consent thereto, or acquiescence therein, or such
order, judgment, decree or case shall continue unstayed and in effect for any
period of 90 consecutive days or an order for relief in connection therewith
shall be entered; or
 
 
 

--------------------------------------------------------------------------------

 
 
(vi)  If the Borrower shall dissolve or liquidate, or be dissolved or
liquidated, or cease to legally exist, or merge or consolidate, or be merged or
consolidated, with or into any other corporation.
 
All payment obligations arising under this Note are subject to the express
condition that at no time shall the Borrower be obligated or required to pay
interest at a rate which could subject the Holder to either civil or criminal
liability as a result of being in excess of the maximum rate which the Borrower
is permitted by law to contract or agree to pay.  If by the terms of this Note,
the Borrower is at any time required or obligated to pay interest at a rate in
excess of such maximum rate, the applicable rate of interest shall be deemed to
be immediately reduced to such maximum rate, and interest thus payable shall be
computed at such maximum rate, and the portion of all prior interest payments in
excess of such maximum rate shall be applied and shall be deemed to have been
payments in reduction of principal.
 
No failure or delay on the part of the Holder hereof in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or
privilege.  All rights and remedies existing hereunder are cumulative to, and
not exclusive of, any rights or remedies otherwise available.
 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof. Each party agrees that any action,
claim, suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition), whether commenced or
threatened. (a “Proceeding”) concerning the interpretation, enforcement and of
the transactions contemplated by this Note or the Security Agreement (whether
brought against a party hereto or its respective Affiliates, employees or
agents) shall be commenced exclusively in the state or federal courts sitting
in, or having jurisdiction over, the State of Delaware (the “Delaware Courts” ).
Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
the Delaware Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such Delaware Court, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a Proceeding to
enforce any provisions of a Transaction Document, then the prevailing party in
such Proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.
 
 
 

--------------------------------------------------------------------------------

 
 
BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE AND WAIVE ANY RIGHT TO BRING A COUNTERCLAIM AGAINST
THE HOLDER IN ANY ACTION TO ENFORCE THIS NOTE.  THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR HOLDER TO ACCEPT THIS NOTE.
 
All notices, requests or other communications required or permitted to be given
under this Agreement to any party shall be in writing and shall be deemed to
have been sufficiently given when delivered by personal service or sent by
registered mail, overnight courier services with provided evidence of delivery
or attempted delivery, or facsimile, to the Borrower at 124 West Capitol Avenue,
Suite 880, Little Rock, Arkansas 72201 (fax: 501-375-5249), with a copy to
William E. Kelly, Esq., Nixon Peabody LLP, 100 Summer Street, Boston,
Massachusetts 02110 (fax: 866-743-4899) or to the Holder at 1835 Newport
Boulevard, A-109 – PMB 467, Costa Mesa, California 92627 (fax: 949-631-2325),
with a copy to Joseph P. Bartlett, Esq., 1900 Avenue of the Stars, 19th Floor,
Los Angeles, California, 90067 (fax: 310-388-1055).  Either party may, by like
notice, change the address or telecopy number or the person to whom notice is to
be given.  Notice shall be deemed given when received or when attempted delivery
is made (based on evidence of attempted delivery by the United States Postal
Service or an overnight courier or a messenger service), provided that notice by
telecopier shall be deemed given when receipt is acknowledged by the recipient.
 
This Note may be amended or supplemented, or any provision hereof waived, only
by the written agreement of the Holder and the Borrower.  Neither the amendment
of the Security Agreement, the extension of Advances pursuant hereto nor any
other transaction entered into in connection herewith shall be deemed to be a
waiver of any right or obligation of either party existing prior to the date
hereof, all of which are expressly reserved.
 
This Note shall be binding upon the Borrower and its successors and assigns, and
shall inure to the benefit of the Holder and its successors and assigns.  The
Borrower may not assign any of its obligations under this Note without the
consent of the Holder.
 
If default is made in the payment of this Note, the Borrower shall pay the
Holder hereof reasonable costs of collection, including reasonable attorneys’
fees, regardless of whether the Holder commenced litigation in order to enforce
its rights under this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by its duly authorized Chairman and Chief Executive Officer as of the
date and year first above written.
 

  ThermoEnergy Corporation                      
 
By:
/s/ Dennis C. Cossey       Dennis C. Cossey       Chief Executive Officer      
   

 
 
 

--------------------------------------------------------------------------------

 